Citation Nr: 1001690	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-37 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include anxiety, panic, depressive and 
posttraumatic stress disorders.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee which denied entitlement to the benefit 
currently sought on appeal.

Prior to analyzing the Veteran's claim, the Board finds it 
important to acknowledge the recent ruling in Clemons v. 
Shinseki, which clarified how the Board should analyze 
claims, specifically to include those for posttraumatic 
stress disorder.  23 Vet. App. 1, 5 (2009).  As emphasized in 
Clemons, though a Veteran may only seek service connection 
for PTSD, the Veteran's claim "cannot be a claim limited only 
to that diagnosis, but must rather be considered a claim for 
any mental disability that may be reasonably encompassed...."  
Id.  In essence, the Court found that a Veteran does not file 
a claim to receive benefits for a particular psychiatric 
diagnosis that is named on a claims form, but instead makes a 
general claim for compensation for the affliction posed by 
the Veteran's psychiatric symptoms.  In this case, the 
Veteran initially filed a claim for the general conditions of 
panic, anxiety, and depression.  However, over the course of 
the present appeal, it became apparent that the Veteran also 
seeks service connection for posttraumatic stress disorder 
(PTSD).  See, e.g., Multiple articles on PTSD submitted by 
Veteran; Board hearing transcript, November 2008.  As such, 
the Board will analyze the Veteran's claim under this 
framework, as titled on the cover page of this decision.  

The Veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Nashville, Tennessee 
in November 2008 to present testimony on the issue on appeal.  
He submitted additional evidence at that time, with a waiver 
of RO consideration of that evidence.  The hearing transcript 
has been associated with the claims file.

This appeal was subject to a prior remand by the Board in 
January 2009 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  PTSD was not diagnosed during service, and the Veteran's 
post-service diagnosis of PTSD is not supported by a 
verifiable military stressor.  

2.  An acquired psychiatric condition other than PTSD was not 
diagnosed during service, and is not shown by the competent 
and probative evidence of record to be causally or 
etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric condition was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

In correspondence dated in April 2007, May 2009, and June 
2009, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate the claim for service 
connection for a psychiatric condition, to include PTSD, as 
well as the information and evidence that VA would seek to 
provide and that which the Veteran was expected to provide.  
The Veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the notice specific to PTSD was delivered 
after the initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in the 
October 2009 Supplemental Statement of the Case (SSOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was 
not precluded from participating effectively in the 
processing of his claim and the late notice did not affect 
the essential fairness of the decision.  

VA has also assisted the Veteran with respect to his claim 
for benefits in accordance with 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159(c) (2009).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  

The Veteran has not been provided with a medical examination; 
however, one is not required in this case.  The Board is only 
required to seek a medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay or medical evidence of a current disability, establishes 
that the Veteran suffered an event, injury or disease in 
service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  To this end, the Board has reviewed the record in 
its entirety to determine whether the evidence of record has 
triggered the need for additional assistance.  

Specifically, the Veteran has espoused that onset of his 
symptoms began during service.  During testimony before the 
Board, the Veteran's representative asked, "...can you tell us 
when in the service you began to have panic attacks or 
depression or anything like that?"  The Veteran responded, 
"Really during my Vietnam service."  Board hearing 
transcript.  No descriptive detail has been provided about 
specific symptoms experienced during service and the 
Veteran's general assertion that onset occurred at that time 
is not supported by other evidence of record that indicates 
he experienced onset of psychiatric symptoms some years after 
his discharge in 1970.  See VA treatment record, July 2007 
(showing report of first panic attack in 2000); see also 
Board hearing transcript (describing first seeking mental 
health treatment in 2000); Maxson v. Grober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (noting that a lengthy period of 
absence of complaint with respect to a condition now raised 
may properly be considered as evidence against the claim).  

The Board also acknowledges the November 2008 lay statement 
by the Veteran's spouse, describing the symptoms that she has 
observed during her marriage.  However, she describes her 
acquaintance with the Veteran as beginning at least three 
years after his return from Vietnam, and thus at least three 
years after his discharge from the military.  See DD Form 
214.  It follows that her description of observed 
symptomatology cannot establish occurrence during service 
when she did not know the Veteran at that time, and can only 
speak to any continuity of observed symptomatology beginning 
years after the Veteran's discharge from military service.  
In the absence of credible evidence that the Veteran 
experienced psychological injury or disease during military 
service, and the absence of a verified stressful event to 
support a diagnosis of PTSD, an examination is not required.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran is further reminded that the "duty to assist is 
not a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Here, the Veteran has been expressly informed that 
he must provide specific details of the stressful incidents 
that he believes resulted in PTSD, to include the approximate 
geographic location and date (within a two month time frame) 
of any such incident.  See Instructions on VA Form 21-0781; 
VA notice letters, May & June 2009.  Yet, the Veteran has 
responded to these repeated efforts in general terms only, 
without providing specific geographic locations, dates, names 
of killed or wounded servicemembers, or other verifiable 
detail.  See PTSD questionnaire, VA Form 21-0781 (showing 
only incident as "depression, anxiety began" in July 1970).  
Without the Veteran's cooperation in obtaining relevant 
detail to allow additional research, verification of the 
claimed stressors is simply not feasible.  See Formal finding 
on lack of information, July 2009.  The duty to assist has 
been fulfilled. 

Service Connection

The Veteran seeks service connection for a psychiatric 
condition which he contends initially manifested in service.  
In order to establish direct service connection, three 
elements must be established.  There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2009); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed).  

PTSD 

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested during service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (expected to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f) 
(2009); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether a veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that a veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's 
service), a veteran's lay testimony alone may establish the 
occurrence of a claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 2002).  

Where, however, VA determines that a veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, a 
veteran's lay statement, by itself, will not be enough to 
establish the occurrence of an alleged stressor.  Instead, 
the evidentiary record must contain service documents or 
other credible evidence which corroborates the occurrence of 
a claimed stressful event.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2009); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).  Such corroborating evidence 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau, 9 Vet. App. at 396. 

Here, the Veteran served in the Republic of Vietnam in a 
supply storage and handling capacity.  DD Form 214 (showing 
military occupational specialty as a crating specialist); VA 
PTSD screening consult, April 2007 (describing work in supply 
warehouse).  During a VA PTSD consultation in April 2007, the 
Veteran described his duties as stock control and accounting, 
but also reported convoy and guard duty responsibilities 
during which combat occurred.  For the purposes of VA 
adjudication, "combat with the enemy" generally requires 
evidence of duties that involved more than the ordinary 
stressful environment experienced by all veterans who served 
in Vietnam or any other combat zone.  This type of combat 
service may be evidenced by a combat military occupational 
specialty or the award of medals or decorations that are 
indicative of combat participation or acts of valor.  See 
Hayes v. Brown, 5 Vet. App. 60, 67 (1993).  

In the instant case, the Veteran's documented military 
occupational specialty was in supply, a service support or 
logistical capacity, which would generally not be expected to 
engage an enemy directly.  The Veteran did not receive any 
award, medal, or decoration indicative of combat service.  DD 
Form 214.  The Veteran has not provided specific detail that 
would allow verification of his claimed combat service.  As 
such, the Board finds that the evidence of record is 
insufficient to establish that he engaged in combat with the 
enemy during his military service and corroboration of the 
claimed in-service events is required.  38 U.S.C.A. 
§ 1154(b); Gaines v. West, supra; 38 C.F.R. § 3.304(d), (f) 
(2009).  

To this end, the Veteran has been informed of the degree of 
detail needed to allow meaningful research of military 
records on at least three occasions.  VA Form 
21-0781, December 2008; VA notice letters, May & June 2009.  
However, the Veteran has submitted only general information 
in response.  For instance, on the detailed stressor 
questionnaire provided to veterans in conjunction with a 
claim for service connection for PTSD, the Veteran responded 
minimally.  He described the stressful incident as 
"depression, anxiety began," the date of incident as July 
70, the location of incident as Vietnam, and his unit 
assignment during the incident as U.S. Army Quartermaster.  
VA Form 21-0781, December 2008.  Following the May 2009 PTSD 
notice letter, the Veteran submitted general magazine 
articles, pamphlets, and newspaper clippings about PTSD, but 
none of this evidence relates specifically to this Veteran or 
any particular stressor that he claims.  

The most complete description of the stressful events 
reported by this Veteran is found in the oral history he 
provided at the April 2007 VA PTSD screening consultation.  
He described events that almost happened, general events of 
incoming fire, and seeing bodies of servicemen killed by 
enemy fire and drug overdoses.  Events that almost happened 
and simple occurrences of weapons fire are, by their nature, 
not the type of event that would be expected to be recorded 
in historical military documents and are not suitable for 
further research.  See VA Manual M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D.  With respect to other events 
described by the Veteran, he does not provide sufficient 
detail to allow meaningful research for the purpose of 
corroboration.  Specifically, he has not provided approximate 
dates within a two-month time period for any claimed event, 
nor has he provided the names or military units of killed or 
wounded servicemen.  As such, in the absence of a verifiable 
stressor, and the absence of sufficient detail to allow 
further verification research, service connection for PTSD is 
not warranted at this time. 

Psychiatric conditions other than PTSD

In addition to PTSD, VA and private treatment records show 
that the Veteran has been diagnosed with various other 
psychiatric conditions during the course of the instant 
appeal.  These include panic disorder without agoraphobia, 
depression disorder not otherwise specified, anxiety disorder 
not otherwise specified, rule out bipolar disorder, and 
adjustment disorder with anxiety.  See, e.g., VA treatment 
records, June & July 2007; Private treatment records, 
September 2007.  As the Veteran originally claimed service 
connection for panic attacks, depression, and anxiety, and 
pursuant to the holding in Clemons, supra, the Board has 
considered the merits of service connection for any diagnosed 
acquired psychiatric disorder.  
However, the credible evidence of record fails to establish 
the in-service incurrence of any psychiatric condition.  

The Veteran's service treatment records do not show that the 
Veteran complained of or sought treatment for any psychiatric 
problem or mental ailment during his military service.  In an 
August 1970 Report of Medical History that the Veteran 
completed at the time of his military separation examination, 
he expressly denied sleeping trouble, nightmares, depression 
or excessive worry, and nervous trouble of any sort.  
Instead, the Veteran admits that he first sought treatment 
for psychiatric complaints in 2000, approximately 30 years 
after discharge from military service.  Board hearing 
transcript; see also VA treatment record, July 2007 (showing 
report of first panic attack in 2000 after death of Veteran's 
mother).  The normal medical findings at the time of 
separation, in conjunction with the lapse of three decades 
between the Veteran's separation from service and the first 
clinical evidence of his claimed disorders is probative 
evidence against the claim of service connection.  Maxson v. 
Gober, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming denial of claim where a veteran failed 
to account for the lengthy time period after service for 
which there was no clinical documentation of the claimed 
condition).  

As iterated in the duty to assist discussion above, the 
Veteran has asserted that he first experienced some 
psychological symptoms in service.  Board hearing transcript.  
In determining the weight to be assigned to such lay 
testimony, credibility can be affected by inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor.  
Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).  In the present case, 
the Board finds the contemporaneous medical history and 
examination report indicating the absence of psychological 
symptoms to be more persuasive that the Veteran's own recent 
assertion that he incurred psychological problems during 
service.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(supporting determination that contemporaneous evidence has 
greater probative value than history reported many years 
later).  

In addition, apart from the present claim for monetary 
benefits, the Veteran's mental health treatment records 
reflect that his psychological symptoms and stress are 
primarily related to job and family pressures which include 
the death of his mother, his wife's battle with cancer, and 
caring for a disabled adult daughter who suffered a 
significant head injury.  See, e.g., VA treatment note, April 
2005; VA Psychology consult, April 2007; Private treatment 
record, July 2007.  In fact, the private mental health 
treatment records associated with the claims file discuss the 
Veteran's family pressures, but make no mention of his prior 
military service and do not attribute any current psychiatric 
symptomatology to that service.  There is simply no credible 
evidence that establishes a causal or etiological link 
between the Veteran's current non-PTSD psychiatric conditions 
and his military service.  

In sum, the Board finds the only evidence attributing the 
Veteran's current non-PTSD psychiatric disorders to his 
military service are the Veteran's own lay statements and 
those of his wife.  A layperson is generally incapable of 
opining on matters that require specialized medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding that a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Here, the Veteran and his wife are competent to describe 
symptomatology  experienced with one's own senses.  See 
Layno, 6 Vet. App. at 469.  However, the lay opinions as to 
causation of his current psychiatric conditions are without 
probative value because as laypeople, the Veteran and his 
wife are not competent to draw medical conclusions.  Routen; 
Espiritu, supra. 

In sum, the Board sympathizes with the Veteran's position and 
acknowledges his honorable military service.  However, 
entitlement to service connection benefits requires an injury 
or a disease that was incurred in service and resulted in a 
current chronic or persistent disability.  Although a number 
of current psychiatric diagnoses have been rendered, the 
competent and credible evidence of record does not establish 
that these conditions are a result of or otherwise related to 
the Veteran's military service.  Thus, service connection for 
an acquired psychiatric condition must be denied.  











	(CONTINUED ON NEXT PAGE)

The Board has duly considered the applicability of the 
benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, 
the preponderance of the evidence is against the Veteran's 
claims of entitlement to service connection for a psychiatric 
condition.  As such, that doctrine is not applicable in the 
instant appeal and his claim must be denied.  


ORDER

Service connection for an acquired psychiatric condition, to 
include anxiety, panic, depressive and posttraumatic stress 
disorders, is denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


